MEMORANDUM **
Mvin F. Zimmer appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition. Zimmer challenges his Arizona conviction and 51-year sentence for three counts of child molestation and three counts of sexual abuse. We have jurisdiction pursuant to 28 U.S.C. § 2253. Reviewing de novo, Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), we affirm.
Zimmer contends that his 51-year sentence violates the Eighth Amendment’s prohibition against cruel and unusual punishment. We are unpersuaded. Because Zimmer’s 51-year sentence for three counts of child molestation and three counts of sexual abuse is not grossly disproportionate, Zimmer has failed to establish that his sentence violates the Eighth Amendment. See Harris v. Wright, 93 F.3d 581, 583 (9th Cir.1996) (stating that the Eighth Amendment bars punishments that are grossly disproportionate to the crime).
The district court, therefore, properly denied Zimmer’s § 2254 petition because the state court’s decision was not contrary to, or an unreasonable application of, clearly established federal law. See Garvin v. Farmon, 258 F.3d 951, 954 (9th Cir.2001), cert. denied, 535 U.S. 990, 122 S.Ct. 1546, 152 L.Ed.2d 471 (2002).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Zimmer’s "motion for consideration of a broader certification” is denied. See 28 U.S.C. § 2253(c) (2002).